Per Curiam.
Application by petitioner for an advance ruling with respect *294to past conduct pursuant to section 805.1 (o) of the Rules of the Appellate Division, Third Department (22 NYCRR 805.1 [o]).
Upon review of the application and all of the other letters, affidavits and records submitted in connection with the application, and upon consideration of the favorable recommendation of a subcommittee of the Committee on Character and Fitness for the Third Judicial District, we conclude that petitioner’s 1979 conviction of assault in the second degree, in and of itself, should not operate to disqualify the petitioner, on character grounds, from being admitted to practice as an attorney and counselor-at-law in the State of New York. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.